DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-3,7-8,13-15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Jan et al. (US20140255748).
As to claim 1, Jan et al. discloses a battery system (figure 7), comprising: a plurality of identically oriented battery cells, whose longitudinal axes are situated in parallel; a first busbar (figure 7 number 706); and a second busbar (figure 7 number 710), the first busbar and the second busbar being situated along the respective longitudinal axes on the same side of the battery cells, respective positive poles of the battery cells being connected to the first busbar using first bond connections (figure 8 number 810), and respective negative poles of the battery cells being connected to the second busbar using second bond connections (paragraph 0035).
As to claim 2, Jan et al. discloses wherein the first and second busbars are on a side of the battery cells on which the positive poles are located, and each of the second bond connections is connected to a shoulder area of the battery cell, which forms the negative pole and encloses the positive pole (figure 8 number 810).
As to claim 3, Jan et al. discloses wherein each of the first and second bond connections includes copper and/or aluminum (paragraph 0035).
As to claim 7, Jan et al. discloses further comprising: a cell holder which includes one receptacle per battery cell of the battery cells for holding the battery cell (figure 3 number 300).
As to claim 8, Jan et al. discloses wherein the cell holder encloses each battery cell of the battery cells completely except for precisely one end face of the battery cell (figure 3 number 300).
As to claim 13, Jan et al. never mentions that the battery cells are insulated therefore discloses wherein the battery cells are formed uninsulated.
As to claim 14, Jan et al. discloses wherein each of the first and second bond connections is a wire bond connection or a ribbon bond connection (paragraph 0035).
As to claim 15, Jan et al. discloses including multiple first busbars and/or multiple second busbars for connecting a plurality of battery cells in series and/or in parallel (figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. in view of Wynn et al. (US20200067056).
	Jan et al. discloses the battery system described above. Jan et al. fail to disclose 
wherein a thickness of each of the first and second bond connections is at least 100 μm, in particular at most 500 μm. Wynn et al. teaches wherein a thickness of each of the first and second bond connections is at least 100 μm, in particular at most 500 μm for the purpose of protecting the electrochemical cells in the event of cell failure (paragraph 0041,0062).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Jan et al. with wherein a thickness of each of the first and second bond connections is at least 100 μm, in particular at most 500 μm for the purpose of protecting the electrochemical cells in the event of cell failure (paragraph 0041,0062).
3.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. in view of Mayer et al. (US20130337291).
	Jan et al. discloses the battery system described above. Jan et al. fail to disclose 
wherein a cross section of each of the first and second bond connections is configured in such a way that each of the first and second bond connections is a fuse which interrupts a current flow if a predefined maximum current is exceeded. Mayer et al. teaches wherein a cross section of each of the first and second bond connections is configured in such a way that each of the first and second bond connections is a fuse which interrupts a current flow if a predefined maximum current is exceeded for the purpose of isolating the cell when the current through the fuse exceeds a threshold discharge corresponding to one cell (paragraph 0014).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Jan et al. with wherein a cross section of each of the first and second bond connections is configured in such a way that each of the first and second bond connections is a fuse which interrupts a current flow if a predefined maximum current is exceeded. Mayer et al. teaches wherein a cross section of each of the first and second bond connections is configured in such a way that each of the first and second bond connections is a fuse which interrupts a current flow if a predefined maximum current is exceeded for the purpose of isolating the cell when the current through the fuse exceeds a threshold discharge corresponding to one cell (paragraph 0014).
4.	Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. in view of Harkui et al. (DE112017000545 using US20210175586 as translation).
	Jan et al. discloses the battery system described above. Jan et al. fail to disclose wherein the cell holder includes one wall per battery cell of the battery cells, which forms a shield between positive pole and negative pole in an area between the first bond connection and the second bond connection, wherein a height of the wall is configured in such a way that a minimum length of a virtual line via the wall from the negative pole to the positive pole or vice versa is greater than a maximum bond length of each of the first and second bond connections, wherein a highest point of the wall with respect to the longitudinal axis is higher above the respective battery cell than a highest point of each first and second bond connection above the respective battery cell and wherein each first and second bond connection is situated between two walls.
	Harkui et al. teaches partition walls for guiding the wiring connected to the electrode terminals of the energy storage devices from the electrode terminals that are formed (paragraph 0088-0089, figure 10, number 353).
	Therefore it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the cell holder includes one wall per battery cell of the battery cells, which forms a shield between positive pole and negative pole in an area between the first bond connection and the second bond connection, wherein a height of the wall is configured in such a way that a minimum length of a virtual line via the wall from the negative pole to the positive pole or vice versa is greater than a maximum bond length of each of the first and second bond connections, wherein a highest point of the wall with respect to the longitudinal axis is higher above the respective battery cell than a highest point of each first and second bond connection above the respective battery cell and wherein each first and second bond connection is situated between two walls for the purpose of guiding the wiring connected to the electrode terminals of the energy storage devices from the electrode terminals that are formed (paragraph 0088-0089, figure 10 number 353).
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724